      Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 1 of 23
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 November 19, 2018
                           UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

FRED G. MARTINEZ,                              §
                                               §
          Plaintiff,                           §
VS.                                            §   CIVIL ACTION NO. 2:18-CV-158
                                               §
NUECES COUNTY SHERIFF’S                        §
OFFICE/JAIL, et al,                            §
                                               §
          Defendants.                          §

                    MEMORANDUM AND RECOMMENDATION
                TO DISMISS CERTAIN CLAIMS AND TO RETAIN CASE

         This civil rights action was filed by a Texas state prisoner pursuant to 42 U.S.C. §

1983. Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996), any prisoner action brought under federal law must be dismissed if the complaint

is frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief from a defendant immune from such relief. See 42 U.S.C. § 1997e(c); 28

U.S.C. §§ 1915(e)(2), 1915A. Plaintiff Fred G. Martinez’s action is subject to screening

regardless whether he prepays the entire filing fee or proceeds as a pauper. Ruiz v.

United States, 160 F.3d 273, 274 (5th Cir. 1998) (per curiam); Martin v. Scott, 156 F.3d

578, 580 (5th Cir. 1998) (per curiam).         Plaintiff’s pro se complaint must be read

indulgently, Haines v. Kerner, 404 U.S. 519, 520 (1972), and his allegations must be

accepted as true, unless they are clearly irrational or wholly incredible, Denton v.

Hernandez, 504 U.S. 25, 33 (1992).



1 / 23
      Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 2 of 23




       Applying these standards, it is respectfully recommended that Plaintiff’s deliberate

indifference claims regarding Plaintiff’s bedding situation be retained against two

defendants in their individual capacity. It is respectfully recommended further that: (1)

Plaintiff’s claims for money damages against certain defendants in their official

capacities be dismissed as barred by the Eleventh Amendment; (2) Plaintiff’s claims for

declaratory and injunctive relief against Defendants be dismissed as rendered moot by

Plaintiff’s transfer to a TDCJ facility; and (3) Plaintiff’s remaining claims against all

Defendants be dismissed as frivolous and/or for failure to state a claim pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).

I.     JURISDICTION.

       The Court has federal question jurisdiction over this civil rights action pursuant to

28 U.S.C. § 1331.

II.    BACKGROUND FACTS AND PLAINTIFF’S ALLEGATIONS.

       Plaintiff is a prisoner in the Texas Department of Criminal Justice, Criminal

Institutions Division (TDCJ-CID) and is currently housed at the Stiles Unit in Beaumont,

Texas. Plaintiff was convicted in Nueces County on two counts of indecency with a child

and sentenced to twelve years in prison on each count. He was sentenced for these

convictions on March 23, 2016.

       Plaintiff’s allegations in this case arise in connection with his confinement at the

Nueces County Jail around the time he was sentenced to prison on March 23, 2016. In

his original complaint, Plaintiff sued: (1) the Nueces County Sheriff’s Office/Jail; (2)

Nueces County Sheriff Jim Kaelin; and (3) all booking officers under Sheriff Kaelin’s
2 / 23
        Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 3 of 23




directions. Plaintiff claimed that he was: (1) wrongfully and illegally housed in an

inadequate jail cell for a time period exceeding the 48-hour time period following the

booking process; (2) held “in an unauthorized jail cell in the facility’s basement” from

March 23, 2016 through April 26, 2016; (3) denied adequate food during the time he

spent in the unauthorized jail cell; (4) denied all forms of communication and access to

courts; and (5) denied certain minimal necessities “as he slept on an extremely cold

concrete floor” while confined in the unauthorized jail cell. (D.E. 1, pp. 2, 7-11).

           After submitting his original complaint, Plaintiff submitted numerous pleadings

consisting of two supplements, a motion seeking leave to file supplemental evidence, and

a motion seeking leave to file an amendment to his complaint. Due to the difficulty

encountered in evaluating Plaintiff’s claims as presented in multiple pleadings, the

undersigned directed Plaintiff to file a comprehensive amended complaint so that he

could present all of his claims in one pleading. (D.E. 19).

           On September 21, 2018, Plaintiff filed his amended complaint 1 in which he seeks

to sue the following defendants in their individual and official capacities: (1) the Nueces

County Sheriff’s Office/Jail; (2) Sheriff Kaelin; (3) Officer Perales; (4) Officer Zapata;

(5) all booking officers under Sheriff Kaelin’s directions; (6) Officer John Doe; (7) Texas

Commission of Jail Standards (TCJS); (8) TCJS Inspector Jackie Benningfield; and (8)

TCJS Assistant Director Shannon J. Herklotz.                             (D.E. 28).         Plaintiff claims that

Defendants are responsible for the following harms that occurred from March 23, 2016

through May 26, 2016: (1) illegally holding Plaintiff in an unauthorized, inadequate jail

1
    Plaintiff’s amended complaint supersedes all previous complaints filed and is the operative pleading in this case.
3 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 4 of 23




cell; (2) denying Plaintiff reasonably adequate sanitation; (3) denying Plaintiff reasonably

adequate food; (4) denying Plaintiff “minimal life necessities”; and (5) denying Plaintiff

all forms of communication and access to the courts. (D.E. 28, p. 3). Plaintiff seeks

declaratory, injunctive, and monetary relief. (D.E. 28, p. 4).

       Plaintiff alleges the following relevant facts in his amended complaint. Following

his sentence on March 23, 2016, Plaintiff was remanded into the custody of Sheriff

Kaelin at the Nueces County Jail. From March 23, 2016 through April 11, 2016, and

from May 23, 2016 through May 26, 2016, Plaintiff was housed in an inadequate holding

cell called the “dungeon” as it was located in the jail’s basement. Plaintiff claims he was

held in this holding cell beyond the 48-hour time limit allowed for the booking/holding

process.

       Plaintiff attached to his complaint a letter, dated January 24, 2017, authored by

Jackie Semmler from the TCJS. (D.E. 28-3, p. 2). In this letter, Ms. Semmler first noted

one concern regarding Plaintiff’s placement in a holding cell in excess of 48 hours. (D.E.

28-3, p. 2). She further wrote that: (1) all inmates in holding receive sandwiches until

they are transferred to a housing unit; (2) Plaintiff received a shower on May 24, 2016

and had access to a shower sixteen hours a day; (3) minimum jail standards require each

inmate to be given an opportunity to shower at least every other day or more if possible;

and (4) it is standard jail policy to issue inmates hygiene supplies when they are

transferred to the proper housing unit. (D.E. 28-3, p. 2).

       Plaintiff also submitted a letter dated February 9, 2017, from TCJS Assistant

Director Herklotz. (D.E. 28-3, pp. 3-4). After reviewing Plaintiff’s allegations about the
4 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 5 of 23




Nueces County Jail with jail staff and Inspector Benningfield, Assistant Director Herklotz

determined that “no violations of jail standards ha[d] occurred.”        (D.E. 28-3, p. 3

(emphasis in original)). Her letter included a timeline depicting where Plaintiff was

housed during his time at the Nueces County Jail. (D.E. 28-3, p. 3). She further wrote

that, pursuant to the policies of the Nueces County Jail, bedding and hygiene items are

not allowed in the holding or detoxification cells without approval by the medical staff

and that inmates in holding are provided a shower every other day. (D.E. 28-3, p. 4).

       Despite the findings contained in the TCJS letter, Plaintiff alleges that his

extended placement in the holding cell known as the “dungeon” subjected him to

inadequate sanitation. Specifically, Plaintiff was denied: (1) proper access to the showers

every other day as outlined in the policy for jail standards; (2) daily clean changes of

clothing; (3) sanitation supplies; and (4) proper working toilets and sinks. While Plaintiff

was confined in the holding cell, he was fed poorly with only bologna sandwiches that

were spoiled on occasion.

       Plaintiff next states that, during his confinement in the holding cell, he was denied

a mattress, a blanket, undergarments, and hygiene. He was, therefore, forced to sleep on

the cold concrete floor for the twenty-two days he was confined in the holding cell. As a

result of these sleeping conditions, Plaintiff suffered a medical issue involving his nasal

passages. Despite this medical issue, prison officials continued to deny Plaintiff’s request

for a mattress, pillow, and blankets.

       After Plaintiff was transferred into TDCJ custody, he was immediately informed

by TDCJ doctors that his condition required reconstructive surgery of his air passage
5 / 23
     Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 6 of 23




way. Plaintiff states that he underwent surgery for his nasal condition on April 3, 2018.

Plaintiff submitted medical records indicating that he was hospitalized on April 3, 2018

and diagnosed with a nasal obstruction. (D.E. 28-3, p. 5). The medical records reflect

that Plaintiff was prescribed with various pain medications and ultimately discharged on

April 4, 2018. (D.E. 28-3, pp. 5-6).

         During his time in confinement in the holding cell, Plaintiff was denied phone

privileges, access to the commissary to purchase mailing supplies, and access to the law

library to seek information on his plight. Plaintiff states that his lack of access to the

courts directly affected the outcome of his trial due since he could not communicate with

his lawyer, family, and witnesses. Plaintiff acknowledges that he was able to retain an

attorney and file a petition for new trial with the trial court.

         Plaintiff further complains that jail officials negligently transferring him into

TDCJ custody from May 9, 2016 through May 23, 2016, causing him to miss his court

appearance on May 13, 2016 before the Nueces County district court. Plaintiff was

returned to the Nueces County Jail on May 23, 2016 but was not allowed to communicate

with his counsel until minutes before his “trial” started on May 25, 2016.

         Plaintiff asserts that he suffered physically and emotionally as a result of his

conditions of confinement at the Nueces County Jail, which he attributed to all custodial

officers assigned to the booking process.       According to Plaintiff, Officers Perales and

Zapata specifically directed other officers to act against Plaintiff.




6 / 23
       Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 7 of 23




III.     LEGAL STANDARD.

         “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the Constitution and laws of the United States, and must show that the

alleged deprivation was committed by a person acting under color of state law.” West v.

Atkins, 487 U.S. 42, 48 (1988); see also Biliski v. Harborth, 55 F.3d 160, 162 (5th Cir.

1995). An action may be dismissed for failure to state a claim when the complaint does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Iqbal, 556 U.S. at 678. The complaint must be liberally construed

in favor of the prisoner and the truth of all pleaded facts must be assumed. Oliver v.

Scott, 276 F.3d 736, 740 (5th Cir. 2002).

         A claim is frivolous if it has no arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319 (1989).        A claim has no arguable basis in law if it is based on an

indisputably meritless legal theory, “such as if the complaint alleges the violation of a

legal interest which clearly does not exist.” Davis v. Scott, 157 F.3d 1003, 1005 (5th Cir.

1998).

IV.      DISCUSSION

         A.     Claims for Injunctive and Declaratory Relief

         Plaintiff seeks injunctive and declaratory relief against Defendants based on

his conditions of confinement at the Nueces County Jail. Claims for declaratory
7 / 23
     Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 8 of 23




and injunctive relief based on the conditions of confinement, however, are

rendered moot upon prisoner’s release from custody or transfer to another facility.

Smith v. City of Tupelo, Mississippi, 281 F. App’x 279, 282 (5th Cir. 2008) (citing

Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001)). See also Edwards v. Johnson,

209 F.3d 772, 776 (5th Cir. 2000) (requests for injunctive and declaratory relief become

moot when inmate is transferred to another facility). Furthermore, the possibility of

Plaintiff’s return to the Nueces County Jail is much too speculative to warrant relief.

Smith, 281 F. App’x at 282. Because Plaintiff is no longer incarcerated at the Nueces

County Jail, it is respectfully recommended that his claims for declaratory and injunctive

relief against Defendants be dismissed.

         B.     Official Capacity Claims (TCJS and its Employees)

         A suit against a state officer in his or her official capacity is effectively a suit

against that state official’s office. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71

(1989). The Eleventh Amendment, however, bars claims for money damages against a

state or state agency. See Seminole Tribe of Florida v. Florida, 517 U.S. 44, 54 (1996);

Aguilar v. Texas Dep’t of Criminal Justice, 160 F.3d 1052, 1054 (5th Cir. 1998).

Plaintiff’s claims seeking monetary relief against the TCJS, therefore, are barred by the

Eleventh Amendment. Coalwell v. Bexar Adult Detention Center, No. SA-16-CA-506,

2016 WL 4033272, at *2 (W.D. Tex. Jul. 27, 2016). Accordingly, the undersigned

respectfully recommends that Plaintiff’s claims against the TCJS be dismissed with

prejudice.


8 / 23
     Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 9 of 23




         Furthermore, an action for monetary damages against a state official in his or her

official capacity is one against the state itself and is barred by the Eleventh Amendment.

See Kentucky v. Graham, 473 U.S. 159, 166 (1985). Indeed, the Fifth Circuit has

extended the Eleventh Amendment immunity specifically to TDCJ-CID officers and

officials acting in their official capacities. See Oliver, 276 F.3d at 742 (recognizing that

the Eleventh Amendment bars prisoner’s suit for money damages against prison officials

in their official capacities).

         To the extent Plaintiff sues TCJS Inspector Benningfield and TCJS Assistant

Director Herklotz in their official capacities for money damages, those claims are barred

by the Eleventh Amendment.            Accordingly, it is respectfully recommended that

Plaintiff’s claims for money damages against these defendants in their official capacities

be dismissed with prejudice.

         C.     Official Capacity Claims and Municipal Liability

                (1)    Police and Sheriff’s Departments

         Plaintiff names the Nueces County Sheriff’s Office/Jail as a defendant in this case.

However, neither the jail nor the Sheriff’s officer is an entity capable of being sued.

Rogers v. Nueces County Jail, No. C-07-410, 2007 WL 4367814, at *4 (S.D. Tex. Dec.

13, 2007) (citing Darby v. Pasadena Police Dep’t, 939 F.2d 311 (5th Cir. 1991)).

Instead, the proper party is Nueces County. See Rogers, 2007 WL 4367814, at *4. Thus,

it is respectfully recommended that Nueces County be substituted in place of Nueces

County Sheriff’s Office/Jail as a party defendant in this case.


9 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 10 of 23




               (2)    Claims against the Municipality and Individual Nueces County
                      Defendants in their Official Capacities

       Plaintiff sues Nueces County officials Kaelin, Perales, Zapata, Officer Doe, and all

booking officers under Sheriff Kaelin’s directions (collectively “Nueces County

Individual Defendants) in their official capacities. However, such official capacity suits

“generally represent only another way of pleading an action against an entity of which the

officer is an agent.” Hafer v. Melo, 502 U.S. 21, 25 (1991) (internal quotations and

citation omitted). Plaintiff’s lawsuit against the Nueces County Individual Defendants is

effectively a suit against Nueces County. See Will, 491 U.S. at 71; Johnson v. Hurtt, 893

F. Supp. 2d 817, 828 (S.D. Tex. 2012). Accordingly, it is respectfully recommended that

Plaintiff’s claims against the Nueces County Individual Defendants in their official

capacities be dismissed with prejudice.

          In order to state that Nueces County is liable for any constitutional violations

based on Plaintiff’s allegations, Plaintiff must state that any constitutional deprivations

were caused by (1) an official policy or custom; (2) promulgated by the municipal policy-

maker; (3) that was the moving force behind the violation of his constitutional rights.

Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (citing Monell v. Dep’t

of Social Services of the City of New York, 436 U.S. 658, 694 (1978)). Municipal liability

cannot be established on the basis of respondeat superior. Monell, 436 U.S. at 694. A

municipality is almost never liable for an isolated unconstitutional act on the part of an

employee; it is liable only for acts directly attributable to it “through some official action

or imprimatur.” Piotrowski, 237 F.3d at 578.

10 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 11 of 23




       Official policy can arise in various forms. It may be a policy statement, ordinance,

regulation, or decision that has been officially adopted and promulgated by a policy

maker. Webster v. City of Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc). In

addition, it may arise in the form of a wide-spread practice that, while unofficial, is “so

common and well-settled as to constitute a custom that fairly represents municipal policy.

Piotrowski, 237 F.3d at 579 (quoting Webster, 735 F.2d at 841).

       Plaintiff has alleged no facts in this case suggesting that Nueces County had either

an official policy or a wide-spread practice that compelled Sheriff Kaelin or other

officials at the Nueces County Jail to deprive Plaintiff of his rights by placing him in an

inadequate jail, denying him the minimal necessities of life, and denying him access to

the courts. The allegations in Plaintiff’s complaint center on his claims that Defendants

violated the policies and jail standards in place and not on whether the policies and

standards themselves were the moving force behind the alleged constitutional

deprivations. See Hill v. Texas, No. 4:13-CV-652, 2013 WL 5273342, at *3 (N.D. Tex.

Sep. 19, 2013) (dismissing claim for municipal liability against Parker County because

amended complaint failed to allege facts showing the alleged policy was the moving

force behind any constitutional violation). Because Plaintiff’s allegations are insufficient

to state a § 1983 claim for municipal liability, it is respectfully recommended that

Plaintiff’s claims against Nueces County be dismissed with prejudice as frivolous and/or

for failure to state a claim for relief.




11 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 12 of 23




        D.     Individual Capacity Claims

               (1) Supervisory Liability

        Plaintiff sues Sheriff Kaelin in his supervisory role. “Personal involvement is an

essential element of a civil rights cause of action.” Thompson v. Steele, 709 F.2d 381,

382 (5th Cir. 1983). There is no vicarious or respondeat superior liability of supervisors

under section 1983. Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1987). See also

Carnaby v. City of Houston, 636 F.3d 183, 189 (5th Cir. 2011) (the acts of subordinates

do not trigger individual § 1983 liability for supervisory officials). Supervisory officials

may be held liable only if: (1) they affirmatively participate in acts that cause

constitutional deprivation; or (2) a sufficient causal connection between the supervisor’s

wrongful conduct and the constitutional deprivation. Evett v. Deep East Tex. Narcotics

Trafficking Task Force, 330 F.3d 681, 689 (5th Cir. 2003) (citing Thompkins, 828 F.2d at

304).

        Plaintiff alleges that Sheriff Kaelin “is legally responsible for the overall

operations of the Nueces County Jail.” (D.E. 28-1, p. 2). He fails, however, to allege any

facts to suggest that Sheriff Kaelin participated in any acts causing constitutional

violations or that a causal connection exists between Sheriff Kaelin’s conduct and the

alleged constitutional deprivations. Accordingly, it is respectfully recommended that

Plaintiff’s claims against Sheriff Kaelin in his supervisory role be dismissed as frivolous

and/or for failure to state a claim for relief.




12 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 13 of 23




              (2) TCJS Investigation

       Plaintiff states that he complained to the TCJS about violations of certain jail

standards in the Nueces County Jail. According to Plaintiff, Inspector Benningfield and

Assistant Director Herklotz ignored the findings of another TCJS inspector and

improperly determined that Plaintiff’s conditions of confinement in the Nueces County

Jail did not violate any objective jail standards.       Plaintiff further complains about the

actions of Officer John Doe from the Nueces County Jail, who participated in the faulty

TCJS investigation into Plaintiff’s complaints.

       Plaintiff’s allegations indicate that Defendants Benningfield and Herklotz were

made aware of Plaintiff’s complaints and then proceeded to investigate them. Through

the February 9, 2017 letter, TCJS Assistant Director Herklotz ultimately determined that

there were no jail violations. (D.E. 28-3, pp. 3-4). Defendants Doe, Benningfield, and

Herklotz however, were not personally involved in any decisions made by officials at the

Nueces County Jail to place Plaintiff in the holding cell for an extended period of time.

See Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983) (“Personal involvement is an

essential element of a civil rights cause of action.”)

       Plaintiff’s allegations, at best, point to his dissatisfaction with the investigation

into his TCJS complaint and the ultimate decision by Defendants Benningfield and

Herklotz to reject his complaint. When prisoners file institutional grievances and then

challenge through a prisoner civil action the investigations into and the decisions

rendered as to those grievances, courts generally hold that such challenges fail to state a

cognizable constitutional claim. See Jones v. North Carolina Prisoners’ Labor Union,
13 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 14 of 23




Inc., 433 U.S. 119, 138 (1977) (Burger, C.J., concurring) (applauding institution of

grievance procedures by prisons but noting that such procedures are not constitutionally

required); Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir. 2005) (prisoners do not have a

federally protected liberty interest in having grievances investigated, let alone resolved in

their favor); Mahogany v. Miller, 252 F. App’x 593, 595 (5th Cir. 2007) (holding that the

plaintiff had no actionable § 1983 claim based on prison officials’ failure to process his

grievances because he had no protected liberty interest in the processing of grievances).

       Similarly, Plaintiff’s claims attacking the failure of Officer John Doe, TCJS

Inspector Benningfield, and TCJS Assistant Director Herklotz to investigate and resolve

his complaints about the conditions of the Nueces County Jail in his favor fail to

implicate a constitutional right. See Seaman v. Mayo, No. 4:05-CV-636, 2006 WL

3438630, at * (N.D. Tex. Nov. 14, 2006) (dismissing Plaintiff’s claim against TCJS

Executive Director Terry Julian for failure to investigate his underlying medical claim).

Accordingly, the undersigned recommends dismissing Plaintiff’s claims against

Defendants Doe, Benningfield and Herklotz in their individual capacities.

              (3) Due Process

       Liberally construed, Plaintiff claims that his placement in a holding cell beyond

the 48-hour time limit allowed for the booking/holding process violated his due process

rights. Plaintiff alleges that he was held in this cell from March 23, 2016 through April

11, 2016, and from May 23, 2016 through May 26, 2016. To the extent Plaintiff claims

his time in the holding cell exceeded the 48-hour jail policy, such claim without more

does not amount to a constitutional violation. See Myers v. Klevenhagen, 97 F.3d 91, 94
14 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 15 of 23




(5th Cir. 1996) (holding “that a prison official’s failure to follow the prison’s own

policies, procedures, or regulations does not constitute a violation of due process, if

constitutional minima are nevertheless met”).

       Furthermore, due process protections attach only to those conditions of

confinement that impose an atypical and significant hardship in relation to ordinary

incidents of prison life, or to those that extend the length or duration of confinement.

Sandin v. Conner, 515 U.S. 472, 484-86 (1995). Plaintiff’s two short-term placements in

the Nueces County Jail’s holding cell does not constitute an “atypical and significant

hardship on [him] in relation to the ordinary incidents of prison life,” such that any due

process concerns are implicated. See Lowe v. Lee, No. 3:17-CV-448, 2017 WL 6030045,

at *3 (W.D. La. Oct. 23, 2017) (internal quotations and citations omitted).

              (4) Deliberate Indifference

       A review of the TDCJ website reflects that Plaintiff was sentenced on March 23,

2016. His allegations and claims arise from events that occur after his date of sentencing.

Plaintiff’s constitutional rights as a convicted inmate, therefore, stem from the Eighth

Amendment’s prohibition on cruel and unusual punishment. U.S. Const. amend. VIII.

       “The Constitution does not mandate comfortable prisons . . . but neither does it

permit inhumane ones, and it is now settled that the treatment a prisoner receives in

prison and the conditions under which he is confined are subject to scrutiny under the

Eighth Amendment.” Harper v. Showers, 174 F.3d 716, 719 (5th Cir. 1999) (quoting

Woods v. Edwards, 51 F.3d 577, 581 (5th Cir. 1995) (per curiam) (internal quotations

omitted)).   Prison officials are required to must provide humane conditions of
15 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 16 of 23




confinement and ensure that inmates receive adequate food, clothing, shelter, and medical

care.     Farmer v. Brennan, 511 U.S. 825, 832 (1994).           Conditions that result in

“unquestioned and serious deprivations of basic human needs” or “deprive inmates of the

minimal civilized measure of life’s necessities” violate the Eighth Amendment. Rhodes

v. Chapman, 452 U.S. 337, 347 (1981); see also Hudson v. McMillian, 503 U.S. 1, 8-10

(1992).

        A constitutional violation under the Eighth Amendment occurs only when two

requirements are met. “First, there is an objective requirement that the condition must be

so serious as to deprive prisoners of the minimal civilized measure of life’s necessities, as

when it denies the prisoner some basic human need.” Woods, 51 F.3d at 581 (internal

quotations and citation omitted). “Second, under a subjective standard, [the court] must

determine whether the prison official responsible was deliberately indifferent to inmate

health and safety.” Woods, 51 F.3d at 581 (internal quotations and citation omitted).

Deliberate indifference is more than mere negligence. Farmer, 511 U.S. at 835. To act

with deliberate indifference, a prison official must both know of and disregard an

excessive risk to inmate health or safety; the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists and he

must also draw the inference. Id. at 837.

                                        Sanitation

        The Fifth Circuit has recognized that an unsanitary environment can support an

Eighth Amendment claim of deliberate indifference. For example, in Daigre v. Maggio,

719 F.2d 1310 (5th Cir. 1983), the Fifth Circuit recognized:
16 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 17 of 23




       As a safeguard against the “gratuitous infliction of suffering,” the eighth
       amendment forbids confinement under conditions that can lead to painful
       and tortuous disease with no penological purpose. We concluded over a
       decade ago that the eighth amendment forbids deprivation of the basic
       elements of hygiene. We observed this “common thread” woven through
       judicial condemnations of prison conditions, noting in most of the prior
       cases the deprivation of facilities for elementary sanitation.

Daigre, 719 F.2d at 1312.

       In connection with his twenty-two days in the Nueces County Jail holding cell

dungeon between March 23, 2016 and May 26, 2016, Plaintiff alleges that he was denied:

(1) proper access to the showers every other day; (2) daily clean changes of clothing; (3)

sanitation supplies; and (4) proper working toilets, sinks, and other hygiene. Short-term

sanitation problems or restrictions, however, do not amount to an extreme deprivation

necessary to make out a conditions-of-confinement claim. See Davis v. Scott, 157 F.3d

1003, 1005-06 (5th Cir. 1998).

       Plaintiff further alleges nothing to suggest that he suffered any illness or harm as a

result of these unsanitary conditions.        He, therefore, has failed to state an Eighth

Amendment claim with regard to lack of sanitation. See Flores v. TDCJ Transitional

Planning Dept. Southern Region Inst. Div., No. 2:14-CV-283, 2015 WL 3727833, at *7

(S.D. Tex. Jun. 15, 2015) (dismissing prisoner’s claim that the prison unit’s showers were

unsanitary because he admitted he had suffered no illness or harm as a consequence of

the unsanitary condition). See also Ingraham v. Wright, 430 U.S. 651, 674 (1977) (“there

is … a de minimis level of imposition with which the Constitution is not concerned”).

Accordingly, the undersigned respectfully recommends that these claims be dismissed as

frivolous and/or for failure to state a claim for relief.
17 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 18 of 23




                                             Bedding

       The Fifth Circuit has held in a non-published opinion that “the denial for two and

one-half days of a mattress, blanket, and toilet paper, without more, to an inmate with a

cold confined indoors does not constitute a deprivation of the minimum civilized

measures of life’s necessities.”    Philips v. East, 81 F. App’x 483, 484 (5th Cir. 2003).

Likewise, several other circuit courts have held that deprivation of a mattress for a

limited period of time is not per se unconstitutional. See, e.g., Fischer v. Ellegood, 238 F.

App’x. 428, 433 (11th Cir. 2007) (concluding that sleeping on floor for five days does not

violate Eighth Amendment); Stephens v. Cottey, 145 F. App’x. 179, 181 (7th Cir. 2005)

(finding no Eighth Amendment violation when prisoner slept without a mattress on a

metal bedframe for three days and on the floor with no bedframe for five days); Grissom

v. Davis, 55 F. App’x 756, 757-58 (6th Cir. Feb. 12, 2003) (holding that seven days

without mattress, sheets or blanket was not deprivation of basic human needs when it did

not cause serious harm); O'Leary v. Iowa State Men's Reformatory, 79 F.3d 82, 84 (8th

Cir. 1996) (concluding that sleeping on concrete slab without mattress or blanket for four

days in cell ten feet from exterior door during winter did not deny plaintiff minimal

civilized measures of life’s necessities).

       In this case, Plaintiff alleges he was denied a mattress, pillows, a blanket,

undergarments, and other hygiene during his twenty-two day stay in the dungeon.

Plaintiff further alleges that: (1) he was forced to sleep on the cold concrete floor for over

this three-week period; (2) he suffered from a serious medical issue involving his nasal

passages as a result of sleeping on the cold floor; (3) after he left the Nueces County Jail
18 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 19 of 23




into TDCJ custody, his condition was immediately addressed and diagnosed as a serious

medical condition requiring surgery; and (4) Plaintiff underwent major reconstructive

surgery for his nasal passages on April 4, 2018.

       According to Plaintiff, Officers Perales and Zapata were responsible in directing

subordinate officers not to supply Plaintiff with proper bedding supplies in the holding

cell. Plaintiff’s allegations, therefore, suggest that Officers Perales and Zapata may have

acted with deliberate indifference to Plaintiff’s health by denying him necessary bedding

materials for a period of time totaling over three weeks and that such actions resulted in

serious harm to Plaintiff. Accordingly, the undersigned recommends that this deliberate

indifference claim be retained against only Officers Perales and Zapata.

                                          Meals

       On the issue of food, “[t]he constitution requires only that inmates be provided

with well-balanced meals, containing sufficient nutritional value to preserve health.”

Davis v. Stephens, No. 2:15-CV-211, 2015 WL 4887577, at *8 (S.D. Tex. Aug. 17, 2015)

(citing Green v. Ferrell, 801 F.2d 765, 770-71 (5th Cir. 1986)). The prison system is not

required to provide inmates with three meals a day. Green, 801 F.3d at 770.

       While Plaintiff was confined in the holding cell, he was fed poorly with spoiled

bologna sandwiches. Plaintiff, however, has alleged no specific facts indicating that: (1)

the meals received were nutritionally insufficient to preserve health; or (2) he suffered

any actual harm as a result of receiving bologna sandwiches while he was confined in the

holding cell over a three-week period.       “Without an allegation of resulting harm,

complaints regarding food service practices simply are not of constitutional dimension.”
19 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 20 of 23




See Billizone v. Jefferson Parish Correctional Center, No. 14-1263, 2015 WL 1897683,

at *5 (E.D. La. Apr. 27, 2015) (internal quotations and citations omitted). Accordingly,

the undersigned respectfully recommends that Plaintiff’s claims involving meals received

while he was confined in the holding cell be dismissed as frivolous and/or for failure to

state a claim for relief.

               (5) Denial of Access to Courts

       Plaintiff alleges that, during his time in the Nueces County Jail holding cell, he

was denied phone privileges, access to the commissary to purchase mailing supplies, and

access to the law library to seek information on his plight.   He further alleges that jail

officials negligently transferred him into TDCJ custody from May 9, 2016 through May

23, 2016, causing him to miss a court appearance on May 13, 2016 before the Nueces

County district court. Plaintiff was returned to the Nueces County Jail on May 23, 2016

but was not allowed to communicate with his counsel until minutes before his “trial”

started on May 25, 2016. Plaintiff states that his lack of access to the courts directly

affected the outcome of his trial due since he could not communicate with his lawyer,

family, and witnesses.

      Prisoners have a constitutionally protected right of access to the courts. See Lewis

v. Casey, 518 U.S. 343, 360 (1996) (citing Bounds v. Smith, 430 U.S. 817, 821 (1977)).

Because the right of access is not a “freestanding right,” to state a cognizable First

Amendment claim, the plaintiff must demonstrate actual injury resulting from an alleged

denial of access to the courts. Lewis, 518 U.S. at 351; Chriceol v. Phillips, 169 F.3d 313,


20 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 21 of 23




317 (5th Cir. 1999). Without a showing of an actual injury, a plaintiff lacks standing to

pursue a claim of denial of access to the courts. Lewis, 518 U.S. at 349.

       To meet the standing requirement, a plaintiff “must allege personal injury fairly

traceable to the defendant’s allegedly unlawful conduct and likely to be redressed by the

requested relief.” Raines v. Byrd, 521 U.S. 811, 818 (1997) (quoting Allen v. Wright, 468

U.S. 737, 751 (1984)). Plaintiff “must establish that he has a personal stake in the alleged

dispute and that the alleged injury suffered is particularized as to him.” Id. at 819. In

particular, to succeed on a claim of denial of access to courts, a plaintiff must show that

he lost an actionable claim or was prevented from presenting such a claim because of the

alleged denial. See Lewis, 518 U.S. at 356.

       However, it is well settled in the Fifth Circuit that “a criminal defendant’s right of

access to the courts is not infringed if he is represented by counsel.              Haley v.

Natchitoches Parish Detention Center, 602 F. App’x 1008, 1009 (5th Cir. 2015) (citing

Tarter v. Hury, 646 F.2d 1010, 1014 (5th Cir. 1981)). As noted above, Plaintiff was

sentenced on March 23, 2016. Plaintiff acknowledges that he was represented by an

attorney who filed a petition with the trial court seeking a new trial. Plaintiff has attached

to his amended complaint: (1) an order from the Nueces County district court setting a

hearing on Plaintiff’s motion for new trial on May 13, 2016 (D.E. 28-3, p. 7); and (2) an

exhibit showing that he was unable to prevail on his argument in support of his motion

for new trial (D.E. 28-3, p. 9).

       Because Plaintiff was represented by counsel in connection with his motion for

new trial, he cannot state a claim that his right to access the courts was violated. See
21 / 23
     Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 22 of 23




Ashcraft v. Cameron County, 157 F.3d 900, 1998 WL 611201, at *2 (5th Cir. Aug. 17,

1998) (dismissing plaintiff’s access-to-court claims because he was represented by

counsel for his motion for new trial and throughout the appellate process). Accordingly,

the undersigned respectfully recommends that Plaintiff’s First Amendment claims against

Defendants for denial of access to the courts be dismissed as frivolous and/or for failure

to state a claim for relief.

V.     CONCLUSION.

       For the reasons stated above, it is respectfully recommended that Nueces County

be substituted in place of Nueces County Sheriff’s Office/Jail as a party defendant in this

case. It is respectfully recommended that Plaintiff’s deliberate indifference claims with

regard to bedding supplies against Defendants Perales and Zapata in their individual

capacities be retained. By separate order, the undersigned will direct service on these

defendants.

       Lastly, it is respectfully recommended that: (1) Plaintiff’s claims for money

damages against certain defendants in their official capacities be dismissed as barred by

the Eleventh Amendment; (2) Plaintiff’s claims for declaratory and injunctive relief

against all Defendants be dismissed as rendered moot by Plaintiff’s transfer to a TDCJ

facility; and (3) Plaintiff’s remaining claims against all Defendants be dismissed as




22 / 23
    Case 2:18-cv-00158 Document 32 Filed on 11/18/18 in TXSD Page 23 of 23




frivolous and/or for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b)(1).

      Respectfully submitted this 18th day of November, 2018.


                                            ___________________________________
                                            B. JANICE ELLINGTON
                                            UNITED STATES MAGISTRATE JUDGE


                                NOTICE TO PARTIES

      The Clerk will file this Memorandum and Recommendation and transmit a copy to

each party or counsel. Within FOURTEEN (14) DAYS after being served with a copy of

the Memorandum and Recommendation, a party may file with the Clerk and serve on the

United States Magistrate Judge and all parties, written objections, pursuant to Fed. R.

Civ. P. 72(b), 28 U.S.C. § 636(b)(1), General Order No. 2002-13, United States District

Court for the Southern District of Texas.

      A party’s failure to file written objections to the proposed findings, conclusions,

and recommendation in a magistrate judge’s report and recommendation within

FOURTEEN (14) DAYS after being served with a copy shall bar that party, except upon

grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the district court. Douglass v. United Servs.

Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).




23 / 23
